DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2, 4, 7-9, 11, 13, 15-16, 19, 23-24, 26, 28, 30 and 34) in the reply filed on 6/28/2022 is acknowledged.
Claim Objections
Claim 24 and 28 is objected to because of the following informalities:
Claim 24 recites “a cooling water jet for position tracking, the water cooling jet providing an ultrasound signal or light signal along a fiber optic axially down the cooling water jet to calculate distance to the target tooth” in lines 1-3. Currently how the claims are written, it is unclear of the intent of the claim. It should be revised to include the language of the beam such as “a cooling water jet for position tracking, wherein a beam of ultrasound or fiber optic light is axially down the jet to calculate distance to the target tooth”.
Claim 28 recites “to, a dynamically” in line 9 where the comma seems to be a typo. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehdizadeh (US 20050084816 A1).
	Re. Claim 1, Mehdizadeh discloses a system for performing dental surgery on a subject (Fig. 1, Par. [0029]), the system comprising: 
A central processing unit that controls automated operation of the system (Fig. 1, label 20; Par. [0019]); 
A display (Fig. 1, label 30) that renders an image of a target tooth requiring surgical intervention, the image of a target tooth being created from an image file received from the central processing unit (Par. [0019], [0025]);
An input device that receives surgical instructions from a user for providing the surgical intervention (Par. [0029], [0033]), the surgical instructions being received by the central processing unit, the surgical instructions of a target tooth that are to be treated (Par. [0037]);
A first segment (Fig. 6, label 210) attached to a second segment (Fig. 6, label 250), a second segment attached (Fig. 6) to a dental end effector (Fig. 6, where it is the attachment to label 250 closest to the teeth; See Annotated Figure of A Fig. 6) for cutting tooth material (Par. [0009]), the second segment being movable with respect to the first segment under control of the central processing unit (Par. [0032] where the second part is movable by the shafts (252, 254, and 256)), the first segment being stationary relative to the target tooth (Par. [0032] where it solely states the shafts would move the second segment and is implied that the first segment is not moved) 

    PNG
    media_image1.png
    340
    415
    media_image1.png
    Greyscale

Annotated Figure A
	Re. Claim 26, Mehdizadeh discloses the system of claim 1 and further discloses the first segment is used without a vison system (The first segment (210) is defined to be a housing member where it is disclosed it would remain stationary as the second segment is found to be the movable component within the housing member to move the end effector; Abstract; Par. [0032]; Fig. 6), and wherein the first segment is directly fixed to the target tooth (Fig. 5 and 6 shows that it the first segment is fixed to the target tooth; Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-9, 11, 13, 15-16, 19, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 20150057675 A1) in view of Shoham (WO 2011021192 A1). 
	Re. Claim 1, Akeel discloses a system for performing dental surgery on a subject (Fig. 1, Par. [0058]-[0061], [0080]-[0087]), the system comprising: 
a central processing unit that controls automated operation of the system (Par. [0085] , [0089], Fig. 5); 
a display (Fig. 1, label 15) that renders an image of a target tooth requiring surgical intervention, the image of a target tooth being created from an image file received from the central processing unit (Par. [0084]-[0086] and [0089]); 
an input device (Par. [0060], [0085], [0089], and [0097], label 16) that receives surgical instructions from a user for providing the surgical intervention, the surgical instructions being received by the central processing unit, the surgical instructions of a target tooth that are to be treated; 
However, Akeel is silent to a first segment attached to a second segment, a second segment attached to a dental end effector for cutting tooth material, the second segment being movable with respect to the first segment under control of the central processing unit, the first segment being held stationary relative to the target tooth. It is disclosed in Par. [0092] that various attachment can be included to aid in different dental processes and procedures.
	Shoham discloses a robotic surgical system in the analogous art of surgery and further discloses a hand-held robotic system (Fig. 1-4) comprising a first segment (Fig. 1-4, label 11) attached to a second segment (Fig. 1-4, label 14-16), a second segment (Fig. 1-4, labels 14-16) attached to a end effector for cutting bone material (Fig. 1-4, label 13 where it is shown that the component 13 is used to cut or operate on the bone 18 which indicates that it can be fully capable of being used to cut tooth material and be considered a dental end effector), the second segment being movable with respect to the first segment under control of the central processing unit (Fig. 1-3 shows that the second segment is being moved; Pg. 7, Par. 2), the first segment (Fig. 1-4, label 11) being held stationary relative to the target tooth (Fig. 1-3 shows that the first segment does not move and only the second segment (Fig. 1-4, labels 14-16) moves). 
	Akeel discloses a large robust automated dental system but it is found to be very costly and has limited usage. Shoham provides teaching of a similar automated dental system, except provides a hand held version which is found to be both compact and cheap (Pg. 2, Par. 3-4). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Akeel to include a first segment attached to a second segment, a second segment attached to a dental end effector for cutting tooth material, the second segment being movable with respect to the first segment under control of the central processing unit, the first segment being held stationary relative to the target tooth as taught by Shoham to provide a hand-held system that is found to be both compact and cheap.  
Re. Claim 2, Akeel and Shoham discloses the claimed system of claim 1 and Akeel further discloses a three-dimensional (3D) vision system comprising a plurality of cameras attached, the plurality of cameras providing two dimensional images (Par. [0086]-[0087], [0089]; Fig. 2 discloses that the dental tool can be found mounted on the dental tool being used in the procedure to help guide the robot to produce 2D images as well as 3D images). Shoham discloses the first segment and second segment of the robotic system that is connected to the end effector which would make up the equivalent dental tool described by Akeel. As such, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first segment, the second segment, or both to which would be registered of Shoham to have the cameras as taught by Akeel to aid in guiding the robotic system during the procedure. 
	Re. Claim 4, Akeel and Shoham discloses the claimed system of claim 2, and Akeel further discloses the 3D vision system is adapted to use a fiducial marker to locate itself in the world coordinate system, wherein the fiducial markers include neighboring teeth, optical markers attached to teeth, or dental claps or similar devices (Par. [0087]-[0089] discloses the usage of markers or fiducial markers in which are affixed to the teeth wherein the sensors can then be based upon optical sensors).
	Re. Claim 7, Akeel and Shoham discloses the claimed system of claim 1 and Shoham further discloses the first segment, the second segment, or both comprises a micro actuation system that moves the second segment relative to the first segment, the second segment being movable relative to the first segment in 3 to 6 degrees of freedom (Fig. 1 shows a 6-extible operating links that are considered to be the hexa-pod micro actuator wherein as it has 6-extible links, the second segment would be capable of moving in 3 to 6 degrees of freedom; Pg. 7, Par. 8).
	Re. Claim 8, Akeel and Shoham discloses the claimed system of claim 7 and Shoham further discloses the system further comprises a motor (Fig. 4, label 38) and a drive shaft (Fig. 4, label 32) that is rotated by the motor (Pg. 11, Par. 2), the drive shaft being positionable by the micro actuation system (Fig. 1 shows a 6-extible operating links that are considered to be the hexa-pod micro actuator wherein as it has 6-extible links, the second segment would be capable of moving in 3 to 6 degrees of freedom; Pg. 7, Par. 8; Pg. 9; Pg. 11, Par. 2).
	Re. Claim 9, Akeel and Shoham discloses the claimed system of claim 7 and Shoham further discloses the micro actuation system comprises a hexapod micro actuator (Fig. 1 shows a 6-extible operating links that are considered to be the hexa-pod micro actuator wherein as it has 6-extible links, the second segment would be capable of moving in 3 to 6 degrees of freedom; Pg. 7, Par. 8).
	Re. Claim 11, Akeel and Shoham discloses the claimed system of claim 1 and Shoham further disclsoes the second segment includes a flexible neck (Fig. 2, label 14 that comprises the actuator is the flexing neck).
	Re. Claim 13, Akeel and Shoham discloses the claimed system of claim 2 and Akeel further discloses a boundary wherein an output of the vision system is presented in a 3D format either as an overlay onto an imaged anatomy or as a secondary image (Par. [0089] discloses an output of the vision system to present a 3D format as a second image and Par. [0067] discloses an output of the vision system to present a 3D format as an overlay onto an imaged anatomy.
	Re. Claim 15, Akeel and Shoham discloses the claimed system of claim 2 and Akeel discloses the central processing unit parametrically generates a 3D mesh of a post-surgical site and a surgical tool path to be cut into the target tooth (Abstract, Par. [0058], par. [0061], Par. [101] discloses the CPU creating a surgical tool path to be cut into the target tooth; Par. [0097]-[0100] discloses the generation of a 3D mesh of the post-surgical site as a virtual image of the work space to generate the path for the procedure. As such, it would also generate the end image of how the site would appear; Par. [0089] discloses the usage of 3D virtual images of the treatment site in which professionals may manipulate to develop and plan the procedure). 
	Re. Claim 16, Akeel and Shoham discloses the claimed system of claim 1 and Akeel discloses the central processing unit executes an algorithm for registering an anatomical image onto a 3D mesh of the surgical site, and wherein the anatomical image, a registered anatomical image, a 3D representation of the surgical site, and a 3D representation of the target tooth as it will appear post surgically are presented on the display to aid the operator in altering or approving a toolpath generated prior to initiating surgery (Par. [0089], [0097]-[0098] wherein it aids in altering or approving of toolpath by reviewing the best means for milling the surface of the tooth).
	Re. Claim 19, Akeel and Shoham discloses the claimed system of claim 1 and Shoham discloses the system provides an operator feedback that guides the operator in positioning of the first segment, the second segment, or both, correctly over the surgical site (Abstract; Pg. 8 Par. 2, Pg. 9 Par. 1 wherein it discloses that the operator feedback would be the controller which would position the tool back into the predetermined path).
	It would have been obvious to someone skilled in the art before the effective filing date to incorporate the operator feedback system of Shoham to the automated dental system of Akeel and Shoham to ensure that the surgical tool remains on course and is adjusted automatically to reduce human error caused by manually adjusting it. 
	Re. Claim 23, Akeel and Shoham discloses the claimed system of claim 1 and Akeel further discloses the central processing unit provides feedback from a burr that is used to monitor a burr contact indicating unplanned cutting or decay (Par. [0093]).
	Re. Claim 28, Akeel and Shoham discloses the claimed system of claim 1 and Shoham further discloses an active emitter and detector, the emitter emitting light or magnetic waves that are detected by the detector to determine location of the first segment, the second segment, or both (Pg. 8, Par. 2 discloses the usage of active emitters and detectors to detect the location of the first segment using the reference target (4)).
	Re. Claim 30, Akeel and Shoham discloses the providing system of claim 1, and Akeel further discloses pre-milling of the dental crown prior to a surgical appointment wherein CAD/CAM milling technology is combined with the system and dental surgery is pre-planned between the diagnostic and surgical appointment based on custom 3D mesh data merged with other diagnostic modalities since the system has programmed therein the shape it is cutting into the tooth before it cuts it, and the system can execute the pre-planned surgery with sub millimeter precision cutting the desired shape into the tooth with the milling system milling a crown insert with a mating tooth to crown interface surface before the surgery appointment thereby allowing the crown to be ready chairside at the surgery appointment such that once the surgery is complete the crown is immediately inserted (Par. [0069], [0089], [0093], and [0097]).
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 20150057675 A1) in view of Shoham (WO 2011021192 A1) and Sauer (US 20020075201 A1). 
	Re. Claim 34, Akeel and Shoham discloses the claimed system of claim 1 but are silent to an augmented reality system. 
	Sauer discloses an augmented reality system (Title, Abstract, Par. [0006] – [0007]) in the analogous art of medical surgeries/procedures used to provide aid to the physician by displaying the patient’s anatomy in great detail. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Akeel and Shoham to comprise an augmented reality system as taught by Sauer to aid physicians in surgery planning with a 3D realistic model that can be interactive. 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 20150057675 A1) in view of Shoham (WO 2011021192 A1) and Tribelsky (US 20090000639 A1). 
Re. Claim 24, Akeel and Shoham discloses the claimed system of claim 1 but are silent to a cooling water jet for position tracking, the water cooling jet providing an ultrasound signal or a light signal along a fiber optic axially down the cooling water jet to calculate distance to the target tooth.
	Tribelsky discloses a method for energy coupling used in the analogous art and further discloses the usage of a cooling water jet, the water cooling jet providing an ultrasound signal or a light signal along a fiber optic axially down the cooling water (Abstract; Par. [0025]-[0028]) which can be implemented to tracking the position of the target area. Implementation of the method of energy disclosed by Tribelsky can be interpreted by someone skilled in the art to have it applied to position tracking. By doing so, it provides means to determine tooth location during the procedure.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Akeel and Shoham to comprise a cooling water jet for position tracking, the water cooling jet providing an ultrasound signal or a light signal along a fiber optic axially down the cooling water jet to calculate distance to the target tooth as taught by Tribelsky to provide means of determining tooth location during the procedure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Monty (US 20140272775 A1) discloses a dental surgery system comprising a first segment, second segment, and an end effector that is a laser. 
Vayser (US 20070265495 A1) discloses a system comprising the teaching of video feedback, and instrument tracking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772      

/HEIDI M EIDE/Primary Examiner, Art Unit 3772

10/24/2022